Order entered November 26, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00387-CV

                  RICHARD PANCHASARP, INDIVIDUALLY AND
             AS TRUSTEE FOR THE RICHARD J. PANCHASARP TRUST,
                    AND HAMPTON HOLDINGS, LP, Appellants

                                               V.

                     SNIVELY ROYALTY ANALYSIS, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01759

                                           ORDER
       Before the Court is the November 6, 2018 request of appellants Richard Panchasarp and

Hampton Holdings, LP (collectively, “appellants”) to release the supersedeas bond filed by them

respecting this appeal. On August 29, 2018, this Court issued its opinion and judgment reversing

the trial court’s judgment against appellants, rendering judgment that appellee take nothing

against Hampton Holdings, LP, and remanding this case to the trial court for further proceedings.

The mandate in this case is scheduled to issue on December 9, 2018.

       At the time of this Court’s August 29, 2018 judgment and appellants’ November 6, 2018

request described above, the appellate record did not contain a copy of appellants’ supersedeas

bond. At the request of this Court, a November 19, 2018 supplemental clerk’s record was filed
containing a copy of appellants’ April 11, 2017 supersedeas bond. That bond describes the surety

as North American Specialty Insurance Company.

       We ORDER that the obligations of North American Specialty Insurance Company as

surety on appellants’ supersedeas bond are DISCHARGED.

                                                   /s/     DOUGLAS S. LANG
                                                           JUSTICE